Case 1:19-cv-03377-LAP Document 57 Filed 10/01/19 Page 1 of 1

LAW OFFICES OF

ARTHUR L. AIDALA 8118-13 AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YORK I {228
HON, BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (7 #8) 238-9898
JOHN S. ESPOSITO Fax: (718) 921-3292
DOMINICK GULLO NEW YORK, N'Y 10036
MICHAEL T. JACCARINO TELEPHONE: (212) 486-0011 OF COUNSEL

IMRAN H. ANSARE JOSEPH A. BARATTA

 

 

 

ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
Louis R. AIDALA WILLIAM R. SANTO
JOSEPH FP, BARATTA PETER S. THOMAS
October 1, 2019
VIA ECE _
qi
y USDC SDNY
Honorable Loretta A. Preska DOCU ONT
United States District Court — * wry eAAT ES :
Southern District of New York BLROT.. ‘ALLY FI ED
500 Pearl Street DGC # | a
New York, NY 10007 Date vi SPOIE =e}

 

 

 

 

 

 

 

Re:  Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Opposition to Plaintiff’s September 26, 2019 Request

Dear Judge Preska,

In her letter of September 26, 2019, Plaintiff's counsel requests that the Court issue an Order
directing Defendant to (a) provide the Plaintiff a “complete and unaltered copy” of the audio tape as
transcribed in Defendant’s filing under seal, and (b) provide the Plaintiff a “complete certified transcript of
the entire recording... ‘promptly. ”

Defendant objects to these requests in that they prematurely and improperly seek pre-answer
discovery while dispositive motions are pending before the Court. If the Court so desires, Defendant will
provide the Court these materials, under seal and for im camera review. Yet sirnultaneously providing
Plaintiff unfettered access to this evidence, before issue is joined and discovery is commenced pursuant to
F.R.C.P, Rule 26, creates a risk of substantial prejudice to the Defendant.

Should the Court be inclined to grant the Plaintiff's request, then in turn, Defendant respectfully
requests that the Court permit Defendant to seek limited and expedited pre-answer discovery of his own.\To
wit, Defendant will seek (a) the insealin Tipt of Plaintiffs deposition testimony taken during
the Edwards & Cassell v. Dershowitz action; (b) the unsealing of the emails of Sarah Ransome that are
contained in the record of the Giuffre v. Maxwell action; and (c) the unsealing of the legal brief submitted by
Sharon Chfircher that is contained in the record of the Giuffre v. Maxwell action. To permit Plaintiff to
benefi from pre-answer discovery at- this time, while denying the Defendant the same privilege, is

     

 

. wey We my,
“am \)
SGTEED STATES DISTRICT JUDGE
1
wha

 
